Citation Nr: 1045288	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1973 to December 
1975. 

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for fibromyalgia.  

In May 2009, the Board denied service connection for 
fibromyalgia.  The May 2009 Board denial was vacated and remanded 
to the Board by the United States Court of Appeals for Veterans 
Claims (Court) in April 2010 based on a Joint Motion To Remand 
(Joint Motion).  A letter was sent to the Veteran by the Board on 
August 17, 2010 in which he was given 90 days from the date of 
the letter to submit additional argument or evidence.  No 
additional evidence was received.

The Veteran and his wife testified at a RO hearing before a 
hearing officer in June 2006 and again before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing in July 
2007.  Transcripts of both hearings are of record and associated 
with the claims folder.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for fibromyalgia; 
and he has otherwise been assisted in the development of his 
claim.

2.  The Veteran's statements that he has had headaches during and 
after military service are competent and credible.  



3.  The Veteran's statements, and those of his wife, that since 
military service, he has had continuous body aches which have now 
been attributed to fibromyalgia are not credible.  

4.  The Veteran's statements that the now service-connected 
headache disorder was misdiagnosed and was instead representative 
of the onset of fibromyalgia are not competent.  

5.  The Veteran was diagnosed with fibromyalgia in 2002, many 
years after service discharge.

6.  The August 2008 conclusion by a VA examiner, based on 
physical examination and a review of the claims files, that the 
Veteran's fibromyalgia is not causally related to service is 
competent, credible, and highly probative evidence.

5.  The preponderance of the informed and competent medical 
evidence does not link the Veteran's fibromyalgia with active 
service or an event in active service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia are not met.  
38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in February 2005, prior to adjudication, which informed 
him of the requirements needed to establish entitlement to 
service connection.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the February 2005 
letter.  

The Veteran was informed in an October 2007 letter about 
disability ratings and effective dates if one of his service 
connection claims was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in 
August 2008.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his personal 
hearings in June 2006 and July 2007.  The Board additionally 
finds that general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the July 2007 hearing, the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the Veterans Law Judge, in accordance with Stuckey v. West, 
13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 
(1999) (relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  


Analysis of the Claim

This matter was remanded to the Board for compliance with the law 
regarding the consideration of lay evidence in accordance with 
Buchanan v. Nicholson, 451 F .3d 1331 (Fed.Cir.2006), Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir.2007), and Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Veteran's primary contention is that migraine headaches noted 
during service were misdiagnosed, and that instead the proper 
diagnosis was that of fibromyalgia.  He alleges that during 
military service, he had headaches, back pain, and numbness.  

The Veteran's contentions regarding a misdiagnosis of a headache 
disorder are not competent and therefore are of no probative 
value.  The Veteran's allegations, and those of his wife, that he 
has had continuous body aches during and after military service 
are not credible.  Finally, to the extent that the Veteran and 
his spouse are both competent to report any symptoms that have 
been noted by the record, and to the extent that those reports 
are credible, the contention has been investigated by appropriate 
medical inquiry and found to not support a connection between the 
in-service complaints and fibromyalgia.  For these reasons, the  
preponderance of the evidence is against the claim and the appeal 
will be denied.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service treatment records show that the Veteran was treated for 
migraine headaches on a relatively continuous basis while on 
active duty.  He also was treated during that time for low back 
pain and a stress fracture of the left heel.  While on active 
duty, he was not specifically diagnosed with fibromyalgia.  While 
he complained in December 1974 of a generalized body ache, this 
symptom was attributed to the flu and the Veteran was also noted 
to have had nasal congestion and a sore throat.  He reported in 
June 1975 that he had fractured his skull as a child and that the 
pain was so bad at times that his fingers become numb.  It was 
noted in July 1975 that the Veteran had had head trauma as a 
child and as the result of a motor vehicle accident when he was 
nineteen; he also complained in July 1975 of numbness in his 
hands.

Significantly as it bears directly upon the Veteran's reports of 
continuity of symptoms during and since service, in a pre-
separation medical history questionnaire dated in August 1975, 
the Veteran denied then having, or ever having had "swollen or 
painful joints," "cramps in [his] legs," "arthritis, rheumatism, 
or bursitis," "bone, joint or other deformity," "lameness," 
"recurrent back pain," "trick or locked knee," and "foot 
trouble."  Other than his report that he had migraine headaches, 
the Veteran reported that he was in "good health," and no 
relevant abnormalities were noted upon separation examination.  

The Physical Profile (PULHES) prior to his separation from active 
service was "1" for each body area, thus indicating that 
contrary to his current contentions as to his physical condition 
at the time of his discharge, the Veteran was in excellent 
physical condition.  See Odiorne v. Principi, 3 Vet. App. 456 
(1992); (Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale of 1 
(high level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for retention 
in the military service).  However, according to a November 1975 
medical report, the Veteran complained of low back pain with 
numbness of the feet and toes; low back strain was diagnosed.  

A VA Social and Industrial Survey was conducted in November 1982.  
The examiner noted that the Veteran "reported good physical 
health other than a 'hairline' crack on his right heel bone."  
The Veteran also reported that he had sustained arthritis of the 
right wrist which had been attributed to a motorcycle accident 
which he experienced prior to military service.  The Veteran also 
reported that he had recently sold his trucking business, and 
since military service had been employed in the construction 
industry, and as a firefighter, farmer, and livestock truck 
driver.  

During a physical evaluation, the Veteran complained of 
headaches.  The only musculoskeletal abnormality was mild 
tenderness of the right heel to deep pressure.  The diagnoses on 
special neuropsychiatric examination were migraine headache 
syndrome, moderate and chronic; rather marked personality 
disorder, including a passive dependent individual and elements 
of conversion problems; and residuals of an injury to the left 
lower leg.

The Veteran was examined by VA for his migraine headaches in 
March 1983.  There were no complaints involving  numbness or 
aching.  The diagnoses included migraines and a personality 
disorder.

VA treatment records reveal that the Veteran complained in April 
2001 that he "hurt all over" and arthralgias were diagnosed.  
He said in July 2001 that he had had pain all over for 25 years.  
It was noted in treatment records for April 2002 that clinical 
features were suggestive of fibromyalgia and that the Veteran 
said that he had experienced generalized body aches since he was 
a teenager.  It was reported in December 2003 that the Veteran's 
aching began when he was nineteen.  

In March 2005, the Veteran underwent a VA examination, 
specifically undertaken to ascertain whether he had fibromyalgia.  
The Veteran alleged that he had always had fibromyalgia pain but 
it was not recognized in the military because at that time, 
medical science did not recognize the disorder.  He reported  
pain in the hands, elbows, shoulder joints, knees, and hips.  
However, the examiner noted that the Veteran did not describe the 
usual fibromyalgia type symptoms of pain in the cervical region 
or the back such as the trapezius muscle.  The trapezius muscle 
over the back and the quadratus lumborum area were not affected.  
The examiner stated that he could not confirm a diagnosis of 
fibromyalgia.  VA rheumatologic diagnosis was not initially firm, 
and when the second visit gave a more firm diagnosis of 
fibromyalgia, it was without trigger points of pain in the 
trapezius muscles, latissimus dorsi muscles, serratus anterior 
muscles, and quadratus lumborum muscles.  The examiner stated 
that he believed the diagnosis was suspect.  As of the date of 
the examination, the examiner stated that the Veteran did not 
have fibromyalgia, which was known to resolve.

In June 2006, the Veteran testified at a RO hearing before a 
hearing officer at the RO.  He stated that he had symptoms of 
fibromyalgia throughout service and that he was not diagnosed, 
because medical personnel did not understand the syndrome at that 
time.  He indicated that he had researched the condition through 
the Internet, but doctors would not read the information.  He 
submitted medical excerpts that he stated verified that he had 
fibromyalgia at the time.

In July 2007, the Veteran and his wife testified before the 
undersigned VLJ at a videoconference hearing.  The veteran 
testified that his first symptoms of fibromyalgia were after 
basic training.  He stated those symptoms were headaches, 
numbness in the lower extremities and hands.  After service, he 
had pain that began creeping up his back.  He stated that one 
doctor attributed his symptoms to arthritis but an evaluation for 
degenerative arthritis showed healthy joints.  He stated that a 
doctor later ran a trigger test and he had 18/18 tender points, 
leading to a diagnosis of fibromyalgia.  

The Veteran testified that no doctor had attributed his 
fibromyalgia to service, but that it was his belief that after he 
broke his heel in service, this precipitated fibromyalgia, 
although no evidence was then offered in support of the 
contention.  He also testified that statistics showed that 
migraine headaches were one of the byproducts of fibromyalgia.  

It was noted in an August 2007 VA outpatient treatment record 
that the Veteran had applied for disability due to fibromyalgia 
and that he had alleged having chronic pains since 1974, after an 
accident in late 1973 in which he cracked his left heel, with 
migraines and chronic pains since then.  According to the VA 
physician, multiple work ups were negative for other 
"arthrtitides."  The assessment was fibromyalgia, confirmed by 
a review of the charts.  

The VA physician who wrote the August 2007 note opined in October 
2007 that the Veteran's headaches and diffuse muscle aches/back 
aches were all symptoms of fibromyalgia that may be causally 
related to his military service since these started after his 
ankle fracture that occurred during service.

August to November 2007 private treatment records from Collier 
Spine Institute reveal diagnoses that include fibromyalgic 
syndrome.  According to a December 2007 statement from the 
Veteran's wife, the Veteran had complained of multiple joint pain 
since their marriage in November 1974 - approximately one year 
prior to his release from active military duty.

The Veteran underwent VA examination in August 2008, accompanied 
by review of the claims file and service treatment records.  The 
examiner stated that fibromyalgia was a disease that affects 
primarily perceptions of pain.  It was the examiner's opinion 
that the Veteran's current pathology, its related symptomatology, 
and its present signs or symptoms were not related to signs or 
symptoms in service of left heel stress fracture, back strain 
(low back pain), or complaints of chest pain or appendectomy.  
The Veteran's headache complaints were related to migraine 
headaches he described in the military, and for which service 
connection is presently in effect.  

The examiner further observed that the Veteran's current 
pathology was not related to symptoms or signs that may have 
occurred within one year of separation from service.  The 
examiner also opined that the Veteran's present musculoskeletal 
signs and symptoms are causally related to the diagnosis of 
fibromyalgia first made in 2002.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau and Davidson, supra.  

Firstly, while the Veteran is competent to report that he had 
headaches during and after service (a fact already recognized as 
he is in receipt of service connection for the disorder), he is 
clearly not competent to report that the headaches were the onset 
of fibromyalgia.  As in Jandreau, a diagnosis or recognition of a 
symptom as onset of a disorder such as is present here is not 
akin to a broken leg.  While it is clear that the Veteran 
sustained a hairline fracture of the left heel in basic training, 
he is not competent to report that it was anything but what the 
medical record so reflects, nor did it trigger fibromyalgia.  
Laypersons are not competent to provide evidence in complex 
medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (concerning rheumatic fever).

Instead, competent medical evidence is required.  Such evidence 
is that provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific articles 
and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board finds the August 2008 medical report against the claim 
is of more probative value than the October 2007 medical note.  
While the October 2007 opinion concludes that the Veteran's 
service complaints of headaches and muscle aches "may be" 
causally related to service, there is no indication that the 
reporting physician reviewed any medical records.  

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
is weighed by such factors as its thoroughness and degree of 
detail, and whether there was review of the veteran's claims 
file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant 
is whether the examining medical provider had a sufficiently 
clear and well-reasoned rationale, as well as a basis in 
objective supporting clinical data. Bloom v. West, 12 Vet. App. 
185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  
See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether the 
physicians actually examined the veteran, did not provide the 
extent of any examination, and did not provide any supporting 
clinical data). The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical 
examiner must have correct information regarding the relevant 
facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing 
that the evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); see 
Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 
Vet.App. 332 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the veteran's claims folder); but see  D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the examiner 
has done so and is familiar with the claimant's extensive medical 
history).

Moreover, the appellate courts have observed that the use of 
equivocal language such as "possible" or "may have" as here, 
makes a statement by an examiner speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language 
by a physician is too speculative).  


In contrast, the August 2008 report is based on a thorough review 
of the claims files and an examination of the Veteran, and is 
over six pages long and discusses every service complaint.  The 
August 2008 opinion notes that the only adverse finding on 
separation evaluation in August 1975 was headaches, with no 
abnormality of the extremities or neurological system.  
Additionally, no pertinent finding was reported on VA examination 
in November 1982.  The examiner noted that fibromyalgia was not 
diagnosed until 2002, which is many years after service 
discharge.  

Accordingly, the speculative opinion of the treating physician is 
not probative when weighed against the VA examiner's opinion that 
is supported by a reason and basis.
As noted, the Veteran's separation medical history and physical 
examination reports were negative for everything but headaches.  
Low back strain was diagnosed in November 1975.  These medical 
records are highly probative both as to the Veteran's subjective 
reports and their resulting objective findings.  They were 
generated with a view towards ascertaining the Veteran's then-
state of physical fitness and are akin to statements of diagnosis 
or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal Rule 
803(4), expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).

The Veteran is not reporting a medical diagnosis of fibromyalgia 
contemporaneous with service, and to the extent that he and his 
wife have provided lay testimony describing symptoms in or after 
service, such statements are not credible or have otherwise been 
shown by the preponderance of the competent medical opinion to 
not support a connection between fibromyalgia and military 
service.  Jandreau.  


Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for fibromyalgia is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


